Title: To Thomas Jefferson from Henry Dearborn, 11 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            War DepartmentJanuary 11th. 1809
                        
                        I have the honor of proposing for your approbation the following appointments in the troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force” passed on the 12th day of April 1808 viz
                  Tully Robinson of Virginia to be appointed Major in the Fifth Regiment of Infantry.
                  Isaac Coles of  Virginia to be appointed Captain in the Regiment of Light Dragoons.
                  William E. Williams of Maryland to be appointed Captain in the fifth Regiment of Infantry.
                  Accept Sir assurances of my high respect and consideration 
                        
                            H Dearborn
                     
                        
                    